Third District Court of Appeal
                                State of Florida

                        Opinion filed January 20, 2021.
        Not final until disposition of timely filed motion for rehearing.

                             ________________

                              No. 3D20-0806
                        Lower Tribunal No. 15-25009
                           ________________


                     Sol Express, Inc., etc., et al.,
                                  Appellants,

                                      vs.

                  Rosetta Logistics, Inc., etc., et al.,
                                  Appellees.



     An Appeal from the Circuit Court for Miami-Dade County, Peter R.
Lopez, Judge.

      Angulo Diaz Law Group, P.A., and Yelina Angulo, for appellants.

      Law Offices of Charles Eiss, P.L., and Charles M. Eiss (Plantation), for
appellees.


Before SCALES, LOBREE and BOKOR, JJ.

      PER CURIAM.

      Affirmed.